Citation Nr: 1543791	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  13-28 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to June 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in February 2014, when it was remanded for the Veteran to be scheduled for a hearing before the Board, per his request.  A videoconference hearing was held before the undersigned in June 2014; a transcript is in the record.  In May 2015 the matter was remanded for additional development.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities (posttraumatic stress disorder (PTSD) with alcohol dependency (rated 70 percent), tinnitus (10 percent), and left occipital scalp shell fragment wound scar (0 percent)) preclude him from securing or following a substantially gainful occupation consistent with his education and experience.


CONCLUSION OF LAW

The schedular requirements for a TDIU are met; however, a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  An August 2011 letter explained the evidence necessary to substantiate this claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing, and informed him of how effective dates of awards are assigned.  An August 2013 statement of the case (SOC) and an August 2015 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  At the hearing before the undersigned, the Veteran was advised that to establish entitlement to a TDIU rating, the evidence would have to show that his service-connected disabilities preclude him from securing or following a substantially gainful occupation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (regarding prejudicial error).

The Veteran's pertinent treatment records have been secured.  The AOJ arranged for pertinent VA examinations in September 2011 (separate examinations concerning the service-connected scar, tinnitus, and the psychiatric disabilities) and August 2013 (regarding psychiatric disability); this is in addition to pertinent VA examinations provided to the Veteran (and documented with reports in the record) in the course of his outpatient evaluations and treatment during the period on appeal.  The Board notes that the VA examination reports contain sufficient informed discussion of the impairment (including occupational), history, and clinical findings/features of the disabilities to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

All relevant development requested by the Board's prior remands was fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The May 2015 Board remand directed the AOJ to obtain the Veteran's updated VA medical records, with attention to his contention that one of his VA treatment providers included a medical opinion in support of his claim in his VA medical records.  The Veteran's updated VA medical records are now incorporated in his record, including entries authored by the identified VA treatment provide (Dr. Owais). They do not include a medical opinion supportive of the Veteran's claim, as was suggested.   
The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of entitlement to a TDIU rating, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.

Legal Criteria, Factual Background, and Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran filed the instant claim for a TDIU rating in May 2011.  He had previously filed a claim for TDIU in March 2005, when he submitted a written statement indicating: "I still have a job but I cannot work because of severe pain and arthritis in my feet and legs."  At that time, he also reported an increase in the severity of his service-connected PTSD, but did not include any description of his psychiatric symptoms, or their impact on his employability; his contentions of unemployability featured impairment due to symptoms of the feet and legs.  The March 2005 claim was denied in a November 2005 rating decision.  At the time that the Veteran filed the May 2011 TDIU claim currently on appeal, he was also pursuing then-pending March 2011 claims to establish service connection for disabilities including arthritis of the feet, hands, and legs.  Those service connection claims were denied in July 2012 and September 2012 rating decisions; no claim seeking service connection for an additional disability remains pending.

The Veteran's service-connected disabilities are: (1) PTSD with secondary alcohol dependency, rated 70 percent from July 2002; (2) tinnitus, rated 10 percent from July 2002, and (3) left occipital scalp shell fragment wound scar, rated 0 percent from September 1996.  His employment experience has been described (including in August 2011 correspondence from the Veteran and information he provided to VA medical professionals, discussed below) as working as a mechanic at a tractor sales company from May 1994 until he retired in approximately October 2011.

On September 2011 VA psychiatric examination for compensation and pension purposes, the examining psychiatrist remarked "Overall, vet has almost no treatment for PTSD since the initial assessment in 2003.  No sig[nificant] change or worse[ning] of overall social, occupational function."  The examiner noted "some concern about alcohol induced memory issues and suggested to quit drinking and get some mental health followup/treatment for the insomnia and alcohol problem."  The examiner found that the Veteran was not competent to manage his own financial affairs, explaining: "Vet states his son has been taking care of vet's money.  Son stays with him....  Vet stated it is true that he has been relying on his son to take care of most of the bills."  The examiner otherwise indicated that "Depressed mood" and no other symptoms on a checklist were attributable to the Veteran's PTSD at that time, but also noted that the PTSD manifested in sleep difficulties, exaggerated startle response, avoidance behaviors, feeling of detachment or estrangement from others, and recurrent and distressing recollections of trauma.

The VA examiner noted that the Veteran "takes care of self, own[s] a house, cares of 50 acres of farm (mostly just wood), drives short dist[a]nce, does shopping when needed," but "does not interact with others much but close family (son, daughter, and a brother)."  Concerning his mental health history, the report notes that the Veteran "had only one visit to Mental Health which was in 2006.  He was offered meds and did not take.  He did not go back f/u.  No explana[tion] why not seeking help if he still has the symptoms he is reporting."  Concerning his educational history, the report noted that the Veteran "[h]as been working at the Montgomery Tractors Sale in Mt. Sterling for more than 17 years, [a]bout half time as a mechanic.  Still working there as of now.  No additional education achievement."


The September 2011 VA psychiatric examiner found that the Veteran's level of occupational and social impairment associated with the psychiatric disorder was characterized by both: (1) "Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication" and (2) "Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  (The VA examiner selected both characterizations from a list, although the report form requested "Check only one.")  The diagnosis was PTSD and alcohol abuse, and the report of the examination presents contradictory indications with regard to differentiating symptoms.  The VA examiner marked the box for "Yes" to indicate that it is "possible to differentiate what symptom(s) is/are attributable to each diagnosis," but then did not answer the follow-up question indicated for this response.  Rather, the VA examiner responded to the follow-up question indicated for a response of "No," explaining that despite the separate diagnoses "it is very likely Alcohol problem made the symptoms of PTSD worse."

On September 2011 VA examination for compensation and pension purposes, focused on medical disabilities, it was noted that that the veteran reported that his service-connected scar was occasionally tender, but "otherwise no problems" and "[s]car does not interfere with his ADLs [activities of daily living]."  Following a thorough physical examination, the VA examiner found that "No," the scar does not impact the Veteran's usual daily activities and "There would be no effects on sedentary or physical activities related to veteran's left occipital scar."  The examiner also found that the Veteran was "capable of managing his[] financial affairs," citing that he "[r]eports he handles his finances at present time."

On September 2011 VA audiology examination, following examination and interview of the Veteran, the examiner opined that the Veteran's "tinnitus is not causing him to be unemployable," and that "[t]innitus would not prevent someone from gaining employment."  The examiner cited that the "Veteran currently works at a tractor supply store where he has been employed for 17 years."
A May 2012 VA opinion by a psychologist (sought to resolve conflicting indications regarding the Veteran's competency to manage his finances) notes the provider reviewed the pertinent evidence of record and states: "Based on the information obtained from a review of the records and the interview with [the Veteran], this examiner concludes that [the Veteran] is not competent to manage his own finances at this time."  The provider cited that the Veteran "[s]tated that his son or daughter write the checks and he signs them.  He noted that he hasn't paid his bills independently for at least the past ten to twelve years."  Additionally, the Veteran indicated that "the bills wouldn't be paid" in the event that "his son or daughter didn't help him...."  The Veteran "noted that he has memory problems and this would interfere with his finances being properly taken care [of] if he was left to himself to do them."

The Board notes that the question of whether the Veteran may have become incompetent for VA purposes was considered and adjudicated by VA in a September 2012 RO rating decision that determined that he is competent to manage his own affairs.

An October 2012 VA outpatient treatment report shows that the Veteran complained of "anxiety, depression, irritability, sleep nightmares and intrusive thoughts from his past military service."  He reported "6-7 hours of disturbed sleep per night" with "nightmares approx. every night."  Following an examination, the diagnosis was "Anxiety Disorder NOS" and "Depression Disorder NOS."  The Veteran reported that he had "[w]orked as a mechanic in a tractor factory," but had "retired [in] 10/2011."  The Veteran reported that he "Lives ... alone."  Another October 2012 VA treatment record diagnoses PTSD and alcohol abuse, and notes a report of "increased anxiety, depression, and nightmares."  A December 2012 VA outpatient treatment note indicates that the Veteran "lives by himself" and that his son had recently moved out to live with his girlfriend; the Veteran reported that he retired from his employment "a year ago."  Following a thorough examination and consultations, the report indicates that "the PTSD clinical team" determined that the Veteran "did not meet diagnostic criteria for a diagnosis of Posttraumatic Stress Disorder....  [H]is current symptoms appear to stem primarily from his medical problems and his son moving out of the home."
In June 2013, the Veteran underwent VA neuropsychiatric testing that is noted in his VA treatment records.  He reported sleeping problems, intrusive memories, and avoidance of war movies; the VA examiner noted that "I was unable to get him to articulate any difficulties that he was having any more than that."  The Veteran reported that his PTSD symptoms were "holding about the same."  The Veteran's daughter expressed that the Veteran "gets confused some and repeats himself," but that "she hadn't notice[d] any recent changes."  She reported that "his memory wasn't as good as it used to be but she had noticed no big decreases in his abilities" and that "she had not been overly concerned."  The report notes that the Veteran's primary care evaluation in March 2013 indicated that the Veteran "reported making his own meals, doing his own laundry, and bathing without assistance or prompting," but he did report "occasionally getting lost whenever he left the house and problems with PTSD/anxiety."  The report notes that an April 2013 MRI "showed a mild age-related atrophy and small T2 signal abnormalities in the subcortical and deep white matter likely due to chronic microvascular disease."  During the June 2013 examination, the Veteran "reported independence in all basic and instrumental ADLs," and that although his children visit him often "[h]e is alone much of the time."  Amongst the thorough examination findings, the report notes "[m]emory was severely impaired for both verbal and visual information."  However, the report indicates that the Veteran "does not meet criteria for dementia at this time."  The report's recommendations include a finding that the Veteran "still seems to be able to function fairly independently.  He probably needs at least daily supervision by telephone and several visits by his family every week to ensure his continued safety."

An August 2013 VA examination report evaluating the Veteran's mental health for the purposes of compensation and pension presents the VA examiner's finding that the Veteran no longer qualifies for a PTSD diagnosis, but that his service-connected psychiatric pathology has evolved such that the appropriate diagnosis is now "Anxiety Disorder NOS."  The VA examiner also found that the Veteran had a "Cognitive Disorder NOS .... Based on neuropsychological testing completed by Dr. High on 6/25/2013"  The August 2013 VA examiner concluded: "[The Veteran's] Anxiety Disorder NOS and Cognitive Disorder NOS would collectively have a mild impact on his ability to perform in physical and/or sedentary employment settings due to his anxious mood, depressed mood, mild memory impairment, and chronic sleep disturbance."  The August 2013 VA examiner also found that "the evidence supports that [the Veteran] is competent to manage his VA funds," citing that a June 2013 VA neuropsychological examination report showed that the Veteran "reported independence in all basic and instrumental ADLs.  He does his own grocery shopping, cooking, and laundry.  He keeps track of and pays his own bills."  The August 2013 VA examiner further cited the June 2013 report's indication that "[t]his information was corroborated by his daughter.  She reported that he occasionally asks her to balance his checkbook for him.  He is never overdrawn."  The report notes that "[t]his information is at variance with the information given to Primary Care and Neurology by both [the Veteran] and his son," and that the June 2013 VA neuropsychological examiner concluded that the Veteran "is still able to participate in his medical, legal and financial decisions but he need[s] the help of his family to insure his safety."

The August 2013 VA examiner found that the Veteran's psychiatric disorders manifested in symptoms of depressed mood, anxiety, chronic sleep impairment, and mild memory loss "such as forgetting names, directions or recent events."  Additionally, the Veteran's diagnoses manifested in hypervigilance, exaggerated startle response, avoidance efforts, and recurrent distressing dreams.  Significantly, the August 2013 VA examiner noted: "Since his last C&P Examination on 9/7/2011, [the Veteran] retired (approximately 2 years ago).  He stated he had to give up work due to pain in his arms and legs and he hasn't worked since."  The August 2013 VA examiner found that the Veteran's mental health diagnoses manifested in "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The VA examiner found that the Veteran's memory problems were "mild" and attributable to the "Cognitive Disorder NOS."  The "Anxiety Disorder NOS" manifested in "anxious mood, depressed mood, nightmares, hypervigilance, and chronic sleep problems."  The VA examiner characterized that, overall, the Veteran "is experiencing mild symptoms."


A September 2013 medical opinion by a VA physician (Dr. Burnett) states that the Veteran "has several medical conditions that prevent him from sustaining gainful employment."  

Additional VA medical records from the period on appeal contain further references and descriptions of the Veteran's service-connected and non-service-connected disabilities   The information in the VA medical records is broadly consistent with the information in the most thorough and descriptive evidence discussed above with regard to the impact of the Veteran's service-connected disabilities on his employability.

The Board notes that the ratings currently in effect for the Veteran's service-connected disabilities have been in effect throughout the pendency of this claim and, furthermore, have been in effect since July 2002.  None of those ratings are on appeal.  The Veteran does not dispute that he remained in fact actually employed despite these service-connected disabilities until approximately October 2011; the evidence suggests that the severity of the service-connected disabilities has not substantially increased during this time.  This strongly suggests that the Veteran has not been rendered unemployable by the impact of these service-connected disabilities alone.  This suggestion is further bolstered by the Veteran's references to pain in his extremities preventing him from being able to work.

The evidence, including the September 2011 VA examination report, does not indicate any manner in which the Veteran's service-connected scar significantly impairs employability.  He reported that the scar is occasionally tender but does not interfere with his activities nor otherwise cause problems; he has not alleged otherwise regarding the scar.  The September 2011 VA audiological examination report presents a competent medical opinion that "tinnitus is not causing the Veteran] to be unemployable," and that "[t]innitus would not prevent someone from gaining employment."  That opinion is probative evidence and, as there is no significant probative evidence to the contrary, the Board finds it persuasive.  The Board finds that the service-connected scar and tinnitus do not cause interference with the Veteran's employability beyond the degree contemplated by the ratings assigned for those disabilities; they do not render him unemployable.
The Veteran's contention, including as explained in his June 2014 Board hearing testimony, is essentially that his service-connected psychiatric disorder has rendered him unemployable; the Board's analysis shall proceed to focus upon that contention.  Notably, however, the Veteran told the August 2013 VA examiner that "he had to give up work due to pain in his arms and legs and he hasn't worked since."  The Veteran's arms and legs are not shown to be impaired by a service-connected disability.  The August 2013 VA examiner concluded: "[The Veteran's] Anxiety Disorder NOS and Cognitive Disorder NOS would collectively have a mild impact on his ability to perform in physical and/or sedentary employment settings due to his anxious mood, depressed mood, mild memory impairment, and chronic sleep disturbance" (emphasis added).  This competent opinion from a mental health professional, informed by interview and examination of the Veteran, is probative evidence and indicates that the Veteran's psychiatric disability does not render him unemployable (as the Board reads "mild impact on his ability to perform" as indicative of impairment substantially less than that which would result in unemployability).

The Board notes that the August 2013 VA examiner directly examined the Veteran and carefully reviewed and addressed the pertinent prior evidence, and the Board finds that the examiner's finding that the memory impairment was "mild" to be probative in showing the level of memory impairment at that time.  Even considering that the June 2013 neuropsychological evaluation referred to "severe" memory impairment, the August 2013 VA examiner found that the impairment was "mild" and based this conclusion upon direct examination of the Veteran as well as supporting information presented in the June 2013 neuropsychological evaluation.  Accordingly, the Board finds that the August 2013 VA examination report's conclusions regarding the impact of the service-connected pathology upon the Veteran's occupational functioning are well-supported and persuasive.

The Board recognizes that there have been some conflicting indications regarding the effects of the Veteran's memory loss.  One question raised in this regard is whether his memory loss difficulties are to be considered part of the service-connected pathology or are distinct and non-service-connected.  Some of the evidence suggests that the memory loss may be due to alcohol abuse, a cognitive disorder, and/or organic atrophy of the brain.  Resolving reasonable doubt in the Veteran's favor, and noting that the service-connected psychiatric pathology has been established to contemplate "secondary alcohol dependency" (as noted in his rating codesheets), the Board finds that the memory loss shall be properly considered part of the service-connected pathology for the purposes of this analysis.

However, even considering the memory loss as part of the service-connected disability picture, the most probative evidence does not show that the psychiatric symptoms render the Veteran unemployable.  The August 2013 VA examiner also found that "the evidence supports that [the Veteran] is competent to manage his VA funds," citing that a June 2013 VA neuropsychological examination report showed that the Veteran "reported independence in all basic and instrumental ADLs.  He does his own grocery shopping, cooking, and laundry.  He keeps track of and pays his own bills."  This information was noted to have been "corroborated by his daughter," who "reported that he occasionally asks her to balance his checkbook for him.  He is never overdrawn."  The August 2013 VA examiner considered and discussed the contrary indications of record: "[t]his information is at variance with the information given to Primary Care and Neurology by both [the Veteran] and his son."  The August 2013 VA examiner, citing the recent June 2013 VA neuropsychological examination report's findings, concluded that the Veteran "is still able to participate in his medical, legal and financial decisions but he need[s] the help of his family to insure his safety."  The August 2013 VA examiner's assessment that, overall, the Veteran "is experiencing mild symptoms" (emphasis added) in conjunction with the rest of the findings in the August 2013 VA examination report, weigh against finding that the Veteran's service-connected psychiatric disorder renders him unemployable.  This is not contradicted by the September 2011 VA examination report's characterization that the service-connected psychiatric pathology manifests in "occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  (Of the two characterizations presented in the September 2011 VA psychiatric examination report, this was the one more supportive of the Veteran's claim.)

Although some of the evidence discussed above suggests that the Veteran relied upon his children to handle responsibilities due to his difficulties with memory impairment, a broad review of the evidence leads the Board to conclude that the Veteran's memory impairment and broader service-connected disability picture do not render him unemployable.  An October 2012 VA treatment report notes that the Veteran's son had moved out and the Veteran was living alone and his symptoms at that time "appear to stem primarily from his medical problems and his son moving out of the home."  The evidence reflects that the Veteran's primary care evaluation in March 2013 found that he "reported making his own meals, doing his own laundry, and bathing without assistance or prompting," although he did report "occasionally getting lost whenever he left the house and problems with PTSD/anxiety."  The June 2013 VA neuropsychiatric report indicates that the Veteran's symptoms featured sleeping problems, intrusive memories, and avoidance of war movies, and the VA examiner "was unable to get him to articulate any difficulties that he was having any more than that."  The Veteran himself reported that his PTSD symptoms were "holding about the same."  The Veteran's daughter expressed that the Veteran "gets confused some and repeats himself," but that "she hadn't notice[d] any recent changes" and that there had been "no big decreases in his abilities."  This evidence suggests that impairment due to the Veteran's psychiatric disability has not significantly increased in comparison to the psychiatric impairment shown when the Veteran was actually employed (prior to his 2011 retirement)(.  During the June 2013 examination, the Veteran "reported independence in all basic and instrumental ADLs," and that although his children visit him often "[h]e is alone much of the time."

Although the June 2013 report suggests that the Veteran's memory loss was referred to as "severe" in some respects, it indicates that the Veteran "does not meet criteria for dementia at this time."  The report's recommendations include a finding that the Veteran "still seems to be able to function fairly independently.  He probably needs at least daily supervision by telephone and several visits by his family every week to ensure his continued safety."  The August 2013 VA examiner discussed the June 2013 report in detail and concluded that the memory impairment, and overall psychiatric impairment of occupational functioning, was "mild."

Thus, while the Board recognizes that the Veteran experiences significant symptoms as contemplated by the 70 percent disability rating for his service-connected psychiatric pathology, including memory impairment, the Veteran's service-connected disability symptoms (including memory impairment) do not so impair his function as to render him unemployable.  The evidence generally indicates that the Veteran's impairment due to service-connected disabilities has not substantially increased relative to the impairment present while he was in fact employed until around October 2011, and that the Veteran attributed the conclusion of his employment to retirement brought about by non-service-connected arm and leg problems.  Although he has additionally indicated that he believes that his psychiatric disability renders him unemployable, the Board finds that the preponderance of the evidence regarding the extent of service-connected impairment supports that his service-connected disabilities have not rendered him unemployable following the period of years during which he was actually employed with substantially the same extent of service-connected disability.

While the Veteran meets the schedular percentage requirements for a TDIU rating under 38 C.F.R. § 4.16(a), the Board nevertheless finds that the evidence of record fails to show that his service-connected disabilities (PTSD with secondary alcohol dependency, tinnitus, and left occipital scalp shell fragment wound scar) preclude/or precluded him from securing or following a substantially gainful occupation consistent with his work history and education at any time during the period of the current claim (he filed the claim on appeal in May 2011).  The Board concludes that the findings and opinions of the VA medical professionals addressing the impact of the Veteran's service-connected disabilities on his employment (without regard to age or nonservice-connected disabilities) to be entitled to more probative weight than his subjective allegations presented with this claim (which are self-serving to the extent they would tend to establish entitlement to increased compensation benefits, and have generally been presented after the Veteran previously identified pain in his extremities, without reference to psychiatric symptoms, as causing his retirement).  The opinions and findings by medical professionals (who are competent to provide them), reflect familiarity with the entire record, and are accompanied by rationale referring to accurate factual data for support; thus, they are the most probative evidence in this matter.  The Board finds that the extent of impairment due to service-connected disabilities shown by the most probative evidence does not render the Veteran unemployable.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a TDIU rating at any time during the pendency of the instant claim.  Hence, the appeal in this matter must be denied.


ORDER

The appeal seeking a TDIU rating is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


